13-2357
         Singh v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 819 137
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       LAKHWINDER SINGH,
14                Petitioner,
15
16                         v.                                   13-2357
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Lakhwinder Singh, Pro Se, Richmond
24                                     Hill, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Shelley R. Goad, Assistant
28                                     Director; Russell J.E. Verby, Senior
29                                     Litigation Counsel, Office of
30                                     Immigration Litigation, United
 1                          States Department of Justice,
 2                          Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Lakhwinder Singh, a native and citizen of India, seeks

 9   review of a May 16, 2013, decision of the BIA affirming an

10   Immigration Judge’s (“IJ”) March 5, 2012, decision, denying

11   his application for asylum, withholding of removal, and

12   relief under the Convention Against Torture (“CAT”).        In re

13   Lakhwinder Singh, No. A200 819 137 (B.I.A. May 16, 2013),

14   aff’g No. A200 819 137 (Immig. Ct. N.Y. City Mar. 5, 2012).

15   We assume the parties’ familiarity with the underlying facts

16   and procedural history in this case.

17       Under the circumstances of this case, we review the

18   IJ’s decision as supplemented by the BIA.     Yan Chen v.

19   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable

20   standards of review are well established.     See 8 U.S.C.

21   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

22   (2d Cir. 2009).

23       For applications such as Singh’s, governed by the REAL

24   ID Act of 2005, the agency may, “[c]onsidering the totality


                                  2
 1   of the circumstances,” base a credibility finding on the

 2   applicant’s “demeanor, candor, or responsiveness,” the

 3   plausibility of his account, and inconsistencies in his

 4   statements, “without regard to whether” they go “to the

 5   heart of the applicant’s claim.”   8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 7   167 (2d Cir. 2008) (per curiam).   We “defer therefore to an

 8   IJ’s credibility determination unless, from the totality of

 9   the circumstances, it is plain that no reasonable fact-

10   finder could make such an adverse credibility ruling.”     Xiu

11   Xia Lin, 534 F.3d at 167.

12       Here, the IJ based the adverse credibility

13   determination on inconsistencies between Singh's testimony

14   and statements he made in his credible fear interview,

15   problems with his ration card, and the lack of corroborating

16   evidence.   While we do not agree that the two dates on the

17   card rendered it inherently suspect, cf. Siewe v. Gonzales,

18   480 F.3d 160, 170 (2d Cir. 2007) (holding that false

19   document attributable to applicant may undermine applicant’s

20   credibility), the adverse credibility determination is

21   nevertheless supported by Singh’s omissions during his

22   credible fear interview, the lack of corroboration, and his


                                   3
 1   failure to submit reasonably available corroborating

 2   evidence.

 3       Singh testified that Indian police officers beat and

 4   detained him, and yet he failed to mention the beating and

 5   detention by police during his credible fear interview.        The

 6   IJ also reasonably rejected Singh’s explanation that his

 7   smuggler told him not to mention the Indian police at the

 8   interview.   This explanation was raised only after his

 9   explanation of fatigue was discounted, and was called into

10   question because Singh nevertheless mentioned his efforts to

11   file a police complaint after a second attack by members of

12   the opposing political party.       See Majidi v. Gonzales, 430

13 F.3d 77, 80-81 (2d Cir. 2005) (holding that an IJ need not

14   credit an explanation for an inconsistency unless the

15   explanation would compel a reasonable fact finder to do so).

16   His explanation also conflicted with his later explanation

17   that he was only told not to criticize the Indian police.

18   Accordingly, the IJ reasonably concluded that the omissions

19   called Singh’s credibility into question.       See 8 U.S.C.

20   §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C); Xiu Xia Lin, 534 F.3d
21   at 167.

22



                                     4
 1       In light of Singh’s undermined credibility, the IJ was

 2   entitled to consider Singh’s failure to provide evidence

 3   that is relevant and reasonably available as further bearing

 4   on his credibility.   Biao Yang v. Gonzales, 496 F.3d 268,

 5   273 (2d Cir. 2007) (per curiam).    An IJ may require

 6   relevant, reasonably available corroborating evidence.     See

 7   8 U.S.C. § 1158(b)(1)(B)(ii) (even where credible, an alien

 8   may fail to meet burden of proof if he fails to provide

 9   reasonable available evidence).    Although Singh submitted a

10   letter from the president of his political party, the IJ

11   reasonably gave it minimal weight because it was unnotarized

12   and the author did not provide identification documents or

13   make himself available for cross-examination.    See Xiao Ji

14   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

15   2006) (the weight to be accorded to documentary evidence

16   lies largely within the agency’s discretion).    Singh

17   testified that his family hid him following the attacks and

18   witnessed continued police efforts to capture him, and that

19   he could have obtained letters from them.    Because he failed

20   to do so, the IJ reasonably found that Singh failed to

21   rehabilitate his testimony and that his failure to provide

22   available corroborating evidence both further weakened his

23   credibility and prevented him from meeting his burden of
                                   5
 1   proof.    8 U.S.C. § 1158(b)(1)(B)(ii), (iii); Biao Yang, 496
2 F.3d at 273.

 3       All of Singh’s claims are based on the same factual

 4   predicate.     As a result, the adverse credibility and burden

 5   findings are dispositive as to asylum, withholding of

 6   removal, and CAT relief.     See Paul v. Gonzales, 444 F.3d
7   148, 156 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DENIED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19
20




                                     6